Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on August 26th, 2021, claims 1, 2, 9, 11-14, 16 and 17 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) in view of McAllister (US 20060080819 A1).

Yamaguchi fails to teach placing the removed part of the RFID tag on a second label.  McAllister on the other teaches removal of RFID tags from OCC may be done using methods that do not depend on stout corrugate. Such methods of RFID tag removal include, but are not limited to: suction, sawing, slicing, piercing, ripping, water jet cutting, stamping, punching, or combinations of these methods (Paragraph 335).  Furthermore, McAllister elaborates Tag patches may be reconditioned to meet certain sets of customer requirements. Certain processing steps include cutting, aligning, trimming, planning, sanding, removal of selected corrugate linerboard layers, removal of corrugate medium layers, reading or changing data in the non-volatile memory of the RFID tag or wireless sensor, testing performance characteristics, machine vision inspection, encapsulation, and/or other value-enhancing steps. Certain processing methods include the use of ultra-wideband (UWB) imaging or other radio imaging systems to visually penetrate corrugated container walls to reveal the metallic antenna of an RFID tag, inlay, transponder, or wireless sensor. Certain processes trim away packing material, corrugate, and adhesive label stock to within relatively close proximity to the RFID tag. Certain label applicators may reuse RFID tags trimmed very close to the antenna (Paragraph 336).  Hence teaching the parallel disclosure of recovering and reusing a RFID tag associated with a damaged label, cutting the first label at one or more cut lines to remove the part of the RFID tag from the damaged label, and placing the removed part of the RFID tag on a second label for reuse.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McAllister’s teaching with Yamaguchi’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).
  McAllister further teaches the reuse and reprogramming of an RFID tag, i.e. reading or changing data in the non-volatile memory of the RFID tag or wireless sensor (Paragraphs 336), enabling different application use associated with a potential second label.
In regards to claim 3, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using McAllister’s teaching of reuse and reprogramming of an RFID tag, i.e. reading or changing data in the non-volatile memory of the RFID tag or wireless sensor (Paragraphs 336), one may reprogram the said tag and select an appropriate application for the tag.
In regards to claim 5, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using by using McAllister’s teaching of reuse and reprogramming of an RFID tag, i.e. reading or changing data in the non-volatile memory of the RFID tag or wireless sensor (Paragraphs 336), one may reprogram the said tag and select an appropriate application for the tag.
In regards to claim 7, Yamaguchi modified teaches the cutting being performed using a knife like cutter such as a scissors (Paragraphs 83, 102).
In regards to claim 9, Yamaguchi modified teaches cutting the first label at one or more cut lines to remove part of the RFID tag from the first label (Paragraphs 64, 83).  
Yamaguchi fails to teach placing the removed part of the RFID tag on a second label.  McAllister on the other teaches removal of RFID tags from OCC may be done using methods that do not depend on stout corrugate. Such methods of RFID tag removal include, but are not limited to: suction, sawing, slicing, piercing, ripping, water jet cutting, stamping, punching, or combinations of these methods (Paragraph 335).  Furthermore, McAllister elaborates Tag patches may be reconditioned to meet certain sets of customer requirements. Certain processing steps include cutting, aligning, trimming, planing, sanding, removal of selected corrugate linerboard layers, removal of corrugate medium layers, reading or changing data in the non-volatile memory of the RFID tag or wireless sensor, testing performance characteristics, machine vision inspection, encapsulation, and/or other value-enhancing steps. Certain processing methods include the use of ultra-wideband (UWB) imaging or other radio imaging systems to visually penetrate corrugated container walls to reveal the metallic antenna of an RFID tag, inlay, transponder, or wireless sensor. Certain processes trim away packing material, corrugate, and adhesive label stock to within relatively close proximity to the RFID tag. Certain label applicators may reuse RFID tags trimmed very close to the antenna (Paragraph 336).  Hence teaching the parallel disclosure of recovering and reusing a RFID tag associated with a damaged label, cutting the first label at one or more cut lines to remove the part of the RFID tag from the damaged label, and placing the removed part of the RFID tag on a second label for reuse.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McAllister’s teaching with Yamaguchi’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).
In regards to claim 10, Yamaguchi modified teaches cutting a perimeter around the RFID tag to release the RFID tag from a label (Paragraph 83; Figure 9).
In regards to claim 11, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna, enabling the cutting and extracting the tag (Paragraphs 85; Figure 9).
In regards to claim 12, Yamaguchi modified teaches a method comprising determining for a first label an undamaged portion of a conductor antenna of an associated RFID tag, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, by using McAllister’s teaching of reuse and reprogramming of an RFID tag, i.e. reading or changing data in the non-volatile memory of the RFID tag or wireless sensor (Paragraphs 336), one may reprogram the said tag and select an appropriate application for the tag.

Claims 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) in view of McAllister (US 20060080819 A1) as applied to claim 1 above, and further in view of Green et al. (US 20030136503 A1).
In regards to claim 4, Yamaguchi modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Green’s teaching with Yamaguchi modified’s teaching in order to enable the functionality of the read/write procedure of RFID tag.
In regards to claim 13, Yamaguchi modified via Freeman’s teaching of the reuse and reprogramming of an RFID tag (Paragraphs 37, 41), one may reprogram the said tag and select an appropriate application for the tag such as a second label. Yamaguchi modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Green’s teaching with Yamaguchi modified’s teaching in order to enable the functionality of the read/write procedure of RFID tag.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) in view of McAllister (US 20060080819 A1).as applied to claim 1 above, and further in view of Butler et al. (US 20150129666 A1).
In regards to claim 6, Yamaguchi modified fails to teach assessing damage to the RFID tag by performing RF measurements of the RFID tag.  Butler on the other hand teach assessing damage to the RFID tag by performing RF measurements of the RFID tag through the RFID memory reads (Paragraph 178).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Butler’s teaching with Yamaguchi modified’s teaching in order to determine the damage to the tag.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20090002125 A1) in view of McAllister (US 20060080819 A1) as applied to claim 1 above, and further in view of Attar (US 20170068930 A1).
In regards to claim 8, Yamaguchi modified fails to teach determining the undamaged portion of the conductor antenna is performed by one or more of a metal detector system, an optical system based at least in part on passage of light through the first label, low power x-ray system, or a millimeter wave imaging system.  Attar however, teaches a standard optical identification system and a wireless identification system. The standard optical identification system uses barcodes and barcode scanners to tag and route luggage through the airport. The wireless identification system uses radio frequency identification (RFID) technology in order to tag and route luggage through the airport. There is need for a system and method which efficiently and effectively integrates the two luggage handling systems, issues and tracks luggage tags, and provides the capability to store additional data about the luggage on the tag (Paragraph 2).  Using Arrar’s teaching one of ordinary skill in the art may recognize that if the tag is unresponsive to the optical system identification, it may be determined that the RFID tag is potentially damaged.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Attar’s teaching with Yamaguchi modified’s teaching in order to track and determine the functionality of a tagged item.

Claims 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1) in view of Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1).
In regards to claim 14, Lam teaches a label comprising a substrate, a plurality of indicia on the substrate (Paragraphs 25, 28).  Lam fails to teach the removal of a RFID tag from a label and attaching to a substrate.  Yamaguchi on the other hand teaches tag (RFID) being separably adhered to the tape of a label (Paragraphs 9-11).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamaguchi’s teaching with Lams teaching, in order to successfully remove and attach an RFID tag from one substrate surface to another.
Lam modified fails to the RFID is a sloop type RFID with a conductors antenna and a slot disposed between opposing portions of the conductor antenna.  Green on the other hand teaches the RFID tag is a sloop type RFID tag with a conductor antenna and a slot disposed between opposing portions of the conductor antenna and an RFID chip that is disposed across the slot and that is in electrical communications with the opposing portions of the conductor antenna (Paragraphs 73, 75; Figure 6B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Green’s teaching with Lam modified’s teaching in order to enable the functionality of a RFID tag after being transferred from one surface to another.
In regards to claim 15, Lam modified via Yamaguchi teaches the undamaged portion of a conductor antenna of an associated RFID tag label, further determining one or more cut lines to remove from the first label, wherein the conductor antenna is from the undamaged portion of the conductor antenna (Paragraphs 85).  Furthermore, Yamaguchi teaches cutting the first label at one or more cut lines to remove part of the RFID tag from the first label (Paragraphs 64, 83).  
In regards to claim 18, Lam modified teaches the indicia include one or more of machine readable indicia human readable indicia (Paragraph 9).
In regards to claim 19, Lam modified via Yamaguchi teaches portion of the RFID tag removed form a label being free from indicia (Paragraphs 64, 83, 85)

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1) in view of Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1) as applied to claim 14 above, and further in view of McAllister (US 20060080819 A1).
In regards to claim 16, Lam modified fails to teach the tag being removed from a second label configured to allow the first label to be used for a different application than the second label.  McAllister on the other teaches removal of RFID tags from OCC may be done using methods that do not depend on stout corrugate. Such methods of RFID tag removal include, but are not limited to: suction, sawing, slicing, piercing, ripping, water jet cutting, stamping, punching, or combinations of these methods (Paragraph 335).  Furthermore, McAllister elaborates Tag patches may be reconditioned to meet certain sets of customer requirements. Certain processing steps include cutting, aligning, trimming, planing, sanding, removal of selected corrugate linerboard layers, removal of corrugate medium layers, reading or changing data in the non-volatile memory of the RFID tag or wireless sensor, testing performance characteristics, machine vision inspection, encapsulation, and/or other value-enhancing steps. Certain processing methods include the use of ultra-wideband (UWB) imaging or other radio imaging systems to visually penetrate corrugated container walls to reveal the metallic antenna of an RFID tag, inlay, transponder, or wireless sensor. Certain processes trim away packing material, corrugate, and adhesive label stock to within relatively close proximity to the RFID tag. Certain label applicators may reuse RFID tags trimmed very close to the antenna (Paragraph 336).  Hence teaching the parallel disclosure of recovering and reusing a RFID tag associated with a damaged label, cutting the first label at one or more cut lines to remove the part of the RFID tag from the damaged label, and placing the removed part of the RFID tag on a second label for reuse.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McAllister’s teaching with Lam’s teaching in order to effectively reprogram and transfer an RFID tag from one article to another for different operational purpose(s).

.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 20060232413 A1), Yamaguchi et al. (US 20090002125 A1)  and  Green et al. (US 20030136503 A1 as applied to claim 14 above, and further in view of Warther (US 20110133904 A1).
In regards to claim 20, Lam modified fails to teach the label being a baggage label configured for use in the airline industry.  Warther on the other hand teaches a reusable RFID tag for baggage that may be used in the airline industry (Paragraphs 7, 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warther’s teaching with Lam’s teaching in order to enable the tracking of tagged articles, in this case luggage.


Response to Arguments
Examiner acknowledges applicants amendments and has addressed them above under new grounds of rejection


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                       

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685